Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed December 10, 2021.
Claims 17 and 18 have been amended.   
Claims 17, 18, 22-24 and 27-32 are pending in the instant application.
This application contains claims 29-32 drawn to an invention nonelected without traverse in the reply filed on October 10, 2019.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
	Claims 17, 18, 22-24, 27 and 28 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 101
In the previous Office Action mailed September 13, 2021, claims 17, 18, 22-24, 27 and 28 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 10, 2021. 


Claim Rejections - 35 USC § 112
In the previous Office Action mailed September 13, 2021, claims 17, 18, 22-24, 27 and 28 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 10, 2021.

******
 
In the previous Office Action mailed September 13, 2021, claims 17, 18, 22-24, 27 and 28 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 10, 2021. 


Claim Rejections - 35 USC § 103
In the previous Office Action mailed September 13, 2021, claims 17, 18, 22-24, 27 and 28 were rejected under 35 U.S.C. 103 as being obvious over Cerdá-Olmedo et al. This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 10, 2021. 
  

******
In the previous Office Action mailed September 13, 2021, claims 17, 18, 22-24, 27 and 28 were rejected under 35 U.S.C. 103 as being obvious over Carlsen et al. (Arthritis Rheum. 2013 May; 65(5): 1324-1334) (of record).  This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 10, 2021.


Applicant's amendment to the claims filed December 10, 2021 necessitated the new ground(s) of rejection presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 18, 22-24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
The claims are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  how the  ratio(s) of the obtained value(s) of the abundance(s) of the one or more reference miRNAs or the representative value are calculated.  
For example, the Specification discloses:
“The difference or the ratio of the measured value(s) of the abundance(s) of the reference miRNA(s) or the representative value is typically the difference or the ratio calculated by Formulae (I) and (II).”

The Specification goes on to disclose, for example:
Difference of the measured values of the abundance of the reference miRNA or the
representative values = (a measured value of the abundance in a body fluid sample or a representative value thereof) - (a measured value of the abundance in a standard body fluid sample or a representative value thereof) ... (I)

Ratio of the measured values of the abundance of the reference miRNA or the representative values = (a measured value of the abundance in a body fluid sample or a representative value thereof) / (a measured value of the abundance in a standard body fluid sample or a representative value thereof) ... (II)

The claims recite, “said difference(s) is/are calculated by subtracting the obtained value(s) of the abundance(s) in the standard body fluid sample or the representative value thereof from the obtained value(s) of the abundance(s) in the body fluid sample or the representative value thereof by the obtained value(s) of the abundance(s) in the standard body fluid sample or the representative value thereof”.  Therefore, it is clear that the claims teach a step of how to calculate the difference(s) of the obtained value(s) of the abundance(s) of the one or more reference miRNAs or the representative value(s).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635